Exhibit 10.3

 

THE SECURITIES REPRESENTED HEREBY (THE “WARRANTS”) WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED ( THE “SECURITIES ACT”), AND THE WARRANTS MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
THEREOF.

 

[Credit Suisse Capital LLC

c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010]

 

[Barclays Bank PLC

5 The North Colonnade

Canary Wharf, London E14 4BB

Facsimile: +44(20)77736461

Telephone: +44 (20) 777 36810

 

c/o Barclays Capital Inc.

as Agent for Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Telephone: +1 212 412 4000]

 

[          ], 2019

 

To:                           Enphase Energy, Inc.
47281 Bayside Parkway
Fremont, CA 94538
Attention: [Title of contact]
Telephone No.: (707) 774-7000

 

Re:                           [Base][Additional] Warrants

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Enphase Energy, Inc. (“Company”)
to [Credit Suisse Capital LLC][Barclays Bank PLC]  (“Dealer”)[, represented by
Credit Suisse Securities (USA) LLC (“Agent”) as its agent,] [, through its agent
Barclays Capital Inc. (the “Agent”),] as of the Trade Date specified below (the
“Transaction”).  This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below.  This Confirmation shall
replace any previous agreements and serve as the final documentation for the
Transaction. [Dealer is not a member of the Securities Investor Protection
Corporation.  Dealer is authorized by the Prudential Regulation Authority and
regulated by the Financial Conduct Authority and the Prudential Regulation
Authority.]

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.                                      This Confirmation evidences a complete
and binding agreement between Dealer and Company as to the terms of the
Transaction to which this Confirmation relates.  This Confirmation shall
supplement, form a part of, and be subject to an agreement in the form of the
2002 ISDA Master Agreement (the “Agreement”) as if Dealer and Company had
executed an agreement in such form (but without any Schedule except for the
election of the laws of

 

--------------------------------------------------------------------------------



 

the State of New York as the governing law (without reference to choice of law
doctrine)) on the Trade Date.  In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates. 
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.

 

2.                                      The Transaction is a Warrant
Transaction, which shall be considered a Share Option Transaction for purposes
of the Equity Definitions.  The terms of the particular Transaction to which
this Confirmation relates are as follows:

 

General Terms.

 

Trade
Date:                                                                                                                                                                              
[          ], 2019

 

Effective
Date:                                                                                                                                                            
The second Exchange Business Day immediately prior to the Premium Payment Date

 

Warrants:                                                                                                                                                                                         
Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below.  For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.

 

Warrant
Style:                                                                                                                                                                
European

 

Seller:                                                                                                                                                                                                             
Company

 

Buyer:                                                                                                                                                                                                          
Dealer

 

Shares:                                                                                                                                                                                                       
The common stock of Company, par value USD 0.00001 per share (Exchange symbol
“ENPH” as of the Trade Date).

 

Number of
Warrants:                                                                                                                           
[       ]1.  For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder.  In no event will the
Number of Warrants be less than zero.

 

Warrant
Entitlement:                                                                                                                            
One Share per Warrant

 

Strike
Price:                                                                                                                                                                              
USD [      ]. Notwithstanding anything to the contrary in the Agreement, this
Confirmation or the Equity Definitions, in no event shall the Strike Price be
subject to adjustment to the extent that, after giving effect to such
adjustment,  the Strike Price would be less than USD 15.77, except for any
adjustment pursuant to the terms of this Confirmation and the Equity Definitions
in connection with stock splits or similar changes to Company’s capitalization.

 

Premium:
                                                                                                                                                                                       
USD [      ]

 

Premium Payment Date:
                                                                                                      
[          ], 2019

 

--------------------------------------------------------------------------------

1  This is equal to (i) the number of Convertible Notes initially issued on the
closing date for the Convertible Notes (or, for the Additional Warrant
Confirmation, the number of additional Convertible Notes), multiplied by
(ii) the initial Conversion Rate, multiplied by (iii) the applicable percentage
for Dealer.

 

2

--------------------------------------------------------------------------------



 

Exchange:
                                                                                                                                                                                  
The NASDAQ Global Market

 

Related Exchange(s):
                                                                                                                        
All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the words “United States” before the word “exchange” in the tenth
line of such section.

 

Procedures for Exercise.

 

Expiration Time:
                                                                                                                                                
The Valuation Time

 

Expiration Dates:
                                                                                                                                             
Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 80th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments in good
faith and in a commercially reasonable manner, if applicable, to the Daily
Number of Warrants or shall reduce such Daily Number of Warrants to zero for
which such day shall be an Expiration Date and shall designate a Scheduled
Trading Day or a number of Scheduled Trading Days as the Expiration Date(s) for
the remaining Daily Number of Warrants or a portion thereof for the originally
scheduled Expiration Date; and provided further that if such Expiration Date has
not occurred pursuant to this clause as of the eighth Scheduled Trading Day
following the last scheduled Expiration Date under the Transaction, the
Calculation Agent shall have the right to declare such Scheduled Trading Day to
be the final Expiration Date and the Calculation Agent shall determine its good
faith estimate of the fair market value for the Shares as of the Valuation Time
on that eighth Scheduled Trading Day or on any subsequent Scheduled Trading Day,
as the Calculation Agent shall determine using commercially reasonable means;
provided further that in no event shall any Expiration Date under the
Transaction be postponed to a date later than the Final Expiration Date.

 

First Expiration
Date:                                                                                                                           
September 1, 2024 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

 

Daily Number of
Warrants:                                                                                           
For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

 

Automatic Exercise:
                                                                                                                              
Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such

 

3

--------------------------------------------------------------------------------



 

Expiration Date.

 

Market Disruption
Event:                                                                                                     
Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent reasonably determines is material.”

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.

 

Final Expiration
Date:                                                                                                                       
April 22, 2025

 

Valuation Terms.

 

Valuation
Time:                                                                                                                                                      
Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in good faith
and in a commercially reasonable manner.

 

Valuation
Date:                                                                                                                                                        
Each Exercise Date.

 

Settlement Terms.

 

Settlement Method
Election:                                                                                    
Applicable; provided that (i) references to “Physical Settlement” in Section 7.1
of the Equity Definitions shall be replaced by references to “Net Share
Settlement”; (ii) Company may elect Cash Settlement only if Company represents
and warrants to Dealer in writing on the date of such election that (A) Company
is not in possession of any material non-public information regarding Company or
the Shares, (B) Company is electing Cash Settlement in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws,
and (C) the assets of Company at their fair valuation exceed the liabilities of
Company (including contingent liabilities), the capital of Company is adequate
to conduct the business of Company, and Company has the ability to pay its debts
and obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature; and
(iii) the same election of settlement method shall apply to all Expiration Dates
hereunder.

 

Electing
Party:                                                                                                                                                               
Company.

 

Settlement Method Election
Date:                                                        The second
Scheduled Trading Day immediately preceding the scheduled First Expiration Date.

 

Default Settlement
Method:                                                                                       
 Net Share Settlement.

 

Net Share
Settlement:                                                                                                                         
If Net Share Settlement is applicable, then on the relevant Settlement Date,
Company shall deliver to Dealer a number of Shares equal to the Share Delivery
Quantity for such Settlement Date to the account specified herein free of
payment through the Clearance System, and

 

4

--------------------------------------------------------------------------------



 

Dealer shall be treated as the holder of record of such Shares at the time of
delivery of such Shares or, if earlier, at 5:00 p.m. (New York City time) on
such Settlement Date, and Company shall pay to Dealer cash in lieu of any
fractional Share based on the Settlement Price on the relevant Valuation Date.

 

Cash
Settlement:                                                                                                                                                  
If Cash Settlement is applicable, then on the relevant Settlement Date, Company
shall pay to Dealer an amount of cash in USD equal to the Net Share Settlement
Amount for such Settlement Date.

 

Share Delivery
Quantity:                                                                                                         
For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date.

 

Net Share Settlement
Amount:                                                                         
 For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

 

Settlement
Price:                                                                                                                                                    
For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page ENPH <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
Bloomberg page is unavailable, the market value of one Share on such Valuation
Date, as determined by the Calculation Agent in good faith and in a commercially
reasonable manner based on generally available market data for transactions of
this type using, if practicable, a volume-weighted methodology). 
Notwithstanding the foregoing, if (i) any Expiration Date is a Disrupted Day and
(ii) the Calculation Agent determines that such Expiration Date shall be an
Expiration Date for fewer than the Daily Number of Warrants, as described above,
then the Settlement Price for the relevant Valuation Date shall be the
volume-weighted average price per Share on such Valuation Date on the Exchange
(as determined by the Calculation Agent in good faith and in a commercially
reasonable manner based on generally available market data for transactions of
this type using a commercially reasonable volume-weighted methodology) for the
portion of such Valuation Date for which the Calculation Agent determines there
is no Market Disruption Event.

 

Settlement
Dates:                                                                                                                                               
As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof; provided that Section 9.4 of the Equity Definitions is
hereby amended by (i) inserting the words “or cash” immediately following the
word “Shares” in the first line thereof and (ii) inserting the words “for the
Shares” immediately following the words “Settlement Cycle” in second line

 

5

--------------------------------------------------------------------------------



 

thereof.

 

Other Applicable Provisions:
                                                                                 
If Net Share Settlement is applicable, the provisions of Sections 9.1(c), 9.8,
9.9, 9.11 and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settled.” “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant.

 

Representation and
Agreement:                                                                  
 Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer in the event of a Net Share Settlement may
be, upon delivery, subject to restrictions and limitations arising from
Company’s status as issuer of the Shares under applicable securities laws.

 

3.                                      Additional Terms applicable to the
Transaction.

 

Adjustments applicable to the Transaction:

 

Method of Adjustment:
                                                                                                           
 Calculation Agent Adjustment; provided that the parties hereto agree that any
Share repurchases by Company, whether pursuant to Rule 10b-18 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), Rule 10b5-1 of the
Exchange Act or pursuant to forward contracts or accelerated stock repurchase
contracts or similar derivatives transactions on customary terms, at prevailing
market prices, volume-average weighted prices or discounts thereto shall not be
considered Potential Adjustment Events.  For the avoidance of doubt, in making
any adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement in a
commercially reasonable manner.  Notwithstanding the foregoing, any cash
dividends or cash distributions on the Shares, whether or not extraordinary,
shall be governed by Section 9(f) of this Confirmation in lieu of Article 10 or
Section 11.2(c) of the Equity Definitions.

 

Extraordinary Events applicable to the Transaction:

 

New
Shares:                                                                                                                                                                           
Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors)” and (b) by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
that is a corporation organized under the laws of the United States, any State
thereof or the District of Columbia and either (1) such entity or person becomes
Company under the

 

6

--------------------------------------------------------------------------------



 

Transaction following such Merger Event or Tender Offer or (2) Company is a
wholly owned subsidiary of such entity or person following such Merger Event or
Tender Offer, and such entity or person fully and unconditionally guarantees the
obligations of Company under the Transaction”.

 

Consequence of Merger Events:

 

Merger
Event:                                                                                                                                                                 
Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, the provisions
of Section 9(h)(ii)(B) will apply.

 

Share-for-Share:                                                                                                                             
Modified Calculation Agent Adjustment

 

Share-for-Other:                                                                                                                              
Cancellation and Payment (Calculation Agent Determination)

 

Share-for-Combined:                                                                                                   
Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination) for all or any portion of the Transaction.

 

Consequence of Tender Offers:

 

Tender
Offer:                                                                                                                                                                     
Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 9(h)(ii)(A) of this Confirmation, the provisions of
Section 9(h)(ii)(A) will apply; provided further that the definition of “Tender
Offer” in Section 12.1(d) of the Equity Definitions is hereby amended by
replacing the phrase “greater than 10%” with “greater than 20%”.

 

Share-for-Share:                                                                                                                                                     
Modified Calculation Agent Adjustment

 

Share-for-Other:                                                                                                                              
Modified Calculation Agent Adjustment

 

Share-for-Combined:                                                                                                   
Modified Calculation Agent Adjustment

 

Announcement
Event:                                                                                                                                            
 If (x) an Announcement Date occurs in respect of a Merger Event (for the
avoidance of doubt, determined without regard to the language in the definition
of “Merger Event” following the definition of “Reverse Merger” therein) or
Tender Offer or (y) any potential acquisition by Issuer and/or its subsidiaries
is announced by any entity where the aggregate consideration exceeds 35% of the
market capitalization of Issuer as of the date of such announcement (an
“Acquisition Transaction”) (any event described in clause (x) or (y), an
“Announcement Event”), then on the earliest of the Expiration Date, Early
Termination Date or other date of cancellation (the “Announcement Event
Adjustment Date”) in respect of each Warrant, the Calculation Agent

 

7

--------------------------------------------------------------------------------



 

will determine the economic effect of such Announcement Event on the theoretical
value of the Warrant (regardless of whether the Announcement Event actually
results in a Merger Event or Tender Offer, and taking into account such factors
as the Calculation Agent may determine, including, without limitation, changes
in volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or the Transaction whether prior to or after the Announcement Event or
for any period of time, including, without limitation, the period from the
Announcement Event to the relevant Announcement Event Adjustment Date).  If the
Calculation Agent determines that such economic effect on any Warrant is
material, then on the Announcement Event Adjustment Date for such Warrant, the
Calculation Agent shall make such adjustment to the Strike Price, the Number of
Warrants, the Daily Number of Warrants, the Warrant Entitlement and/or the
Expiration Dates, in each case, as the Calculation Agent determines in good
faith and in a commercially reasonable manner appropriate to account for such
economic effect, which adjustment shall be effective immediately prior to the
exercise, termination or cancellation of such Warrant, as the case may be.

 

Announcement
Date:                                                                                                                                                  
 The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) replacing the words “voting shares” with the word “Shares” in the
fifth line thereof, and (iv) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof.

 

Nationalization, Insolvency or
Delisting:                                               Cancellation and
Payment (Calculation Agent Determination); provided that, in addition to the
provisions of Section 12.6(a)(iii) of the Equity Definitions, it will also
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors); if the Shares are immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors), such
exchange or quotation system shall thereafter be deemed to be the Exchange.

 

Additional Disruption Events:

 

Change in
Law:                                                                                                                                                         
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof, (ii) inserting the parenthetical “(including,
for the avoidance of doubt and without limitation, adoption or

 

8

--------------------------------------------------------------------------------



 

promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof and (iii) by immediately following the word
“Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”.

 

Failure to
Deliver:                                                                                                                                              
Not Applicable

 

Insolvency
Filing:                                                                                                                                              
Applicable

 

Hedging
Disruption:                                                                                                                                  
Applicable; provided that:

 

(i)                           Section 12.9(a)(v) of the Equity Definitions is
hereby amended by (a) inserting the following words at the end of clause
(A) thereof:  “in the manner contemplated by the Hedging Party on the Trade
Date” and (b) inserting the following two phrases at the end of such Section:

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

(ii)                        Section 12.9(b)(iii) of the Equity Definitions is
hereby amended by inserting in the third line thereof,  after the words “to
terminate the Transaction”, the words “or a portion of the Transaction affected
by such Hedging Disruption”.

 

Increased Cost of
Hedging:                                                                                           
Applicable

 

Loss of Stock
Borrow:                                                                                                                     
Applicable

 

Maximum Stock Loan
Rate:                                                            200 basis
points

 

Increased Cost of Stock
Borrow:                                                               Applicable

 

Initial Stock Loan
Rate:                                                                                    
0 basis points until June 1, 2024 and 25 basis points thereafter.

 

Hedging
Party:                                                                                                                                                             
For all applicable Additional Disruption Events, Dealer.

 

Determining
Party:                                                                                                                                                                
For all applicable Extraordinary Events, Dealer.  All calculations and
determinations by the Determining Party shall be made in good faith and in a
commercially reasonable manner.  Following any calculation by the Determining
Party hereunder, upon written request by Company, the Determining Party will
provide to Company by email to the email address provided by Company in such
written request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such calculation and specifying the particular section of the Confirmation
pursuant to which such calculation or

 

9

--------------------------------------------------------------------------------



 

determination is being made (and in the event that more than one section of the
Confirmation would permit the Determining Party to make an adjustment upon the
occurrence of a specific event, then the Determining Party shall specify the
particular section number pursuant to which the Calculation Agent is making the
adjustment hereunder); provided, however, that in no event will the foregoing
constitute a waiver or relinquishment of any of the rights of Dealer, the
Hedging Party, the Determining Party or the Calculation Agent hereunder or
prohibit any such party from exercising any of its rights otherwise exercisable
hereunder; and provided further that in no event will the Determining Party be
obligated to share with Company any proprietary or confidential data or
information or any proprietary or confidential models used by it.

 

Non-Reliance:                                                                                                                                                                                         
Applicable.

 

Agreements and Acknowledgments

Regarding Hedging
Activities:                                                                                                     
Applicable

 

Additional
Acknowledgments:                                                                                                   
Applicable

 

4.                                      Calculation
Agent.                                                                                                                                                              
Dealer; provided that following the occurrence and during the continuance of an
Event of Default of the type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party, if the Calculation
Agent fails to timely make any calculation, adjustment or determination required
to be made by the Calculation Agent hereunder or to perform any obligation of
the Calculation Agent hereunder and such failure continues for five Exchange
Business Days following notice to the Calculation Agent by Company of such
failure, Company shall have the right to designate a nationally recognized
third-party dealer in over-the-counter corporate equity derivatives to act,
during the period commencing on the first date the Calculation Agent fails to
timely make such calculation, adjustment or determination or to perform such
obligation, as the case may be, and ending on the earlier of the Early
Termination Date with respect to such Event of Default and the date on which
such Event of Default is no longer continuing, as the Calculation Agent.

 

All calculations and determinations by the Calculation Agent shall be made in
good faith and in a commercially reasonable manner.  Following any calculation
by the Calculation Agent hereunder, upon written request by Company, the
Calculation Agent will provide to Company by email to the email address provided
by Company in such written request a report (in a commonly used file format for
the storage and manipulation of financial data) displaying in reasonable detail
the basis for such calculation and specifying the particular section of the
Confirmation pursuant to which such calculation or determination is being made
(and in the event that more

 

10

--------------------------------------------------------------------------------



 

than one section of the Confirmation would permit the Calculation Agent to make
an adjustment upon the occurrence of a specific event, then the Calculation
Agent shall specify the particular section number pursuant to which the
Calculation Agent is making the adjustment hereunder); provided, however, that
in no event will the foregoing constitute a waiver or relinquishment of any of
the rights of Dealer, the Hedging Party, the Determining Party or the
Calculation Agent hereunder or prohibit any such party from exercising any of
its rights otherwise exercisable hereunder; and provided further that in no
event will Dealer be obligated to share with Company any proprietary or
confidential data or information or any proprietary or confidential models used
by it.

 

5.                                      Account Details.

 

(a)                                 Account for payments to Company:

 

[            ]

[            ]

[            ]

[            ]

[            ]

 

Account for delivery of Shares from Company:

 

To be provided upon request.

 

(b)                                 Account for payments to Dealer:

 

[            ]

[            ]

[            ]

[            ]

[            ]

[            ]

 

[            ]

[            ]

[            ]

[            ]

[            ]

[            ]

 

Account for delivery of Shares to Dealer:

 

To be provided by Dealer.

 

6.                                      Offices.

 

(a)                                 The Office of Company for the Transaction
is:  Inapplicable, Company is not a Multibranch Party.

 

(b)                                 The Office of Dealer for the Transaction is:
[New York] [Inapplicable, Dealer is not a Multibranch Party]

 

11

--------------------------------------------------------------------------------



 

7.                                      Notices.

 

(a)                                 Address for notices or communications to
Company:

 

[               ]
Attention:                                       [Title of contact]
Telephone No.:             [            ]
Facsimile No.:                   [            ]

 

(b)                                 Address for notices or communications to
Dealer:

 

[Any and all notices, demands, or communications of any kind relating to this
Transaction between Dealer and Counterparty shall be transmitted exclusively
through Agent at the following address:

 

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010

Attention:         [               ]

Telephone:       [               ]

Facsimile:        [               ]

Email:             [               ]

 

With a copy to:

 

Credit Suisse Securities (USA) LLC

11 Madison Avenue, 9th Floor

New York, New York 10010

Attn: Senior [               ]

Telephone: [               ]

Facsimile: [               ]

Email: [               ]

 

For payments and deliveries:

 

Facsimile No.: [               ]

Telephone No.: [               ]

 

For all other communications:

 

Telephone: [               ]

Facsimile: [               ]

 

[Barclays Bank PLC

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, NY 10019

 

Attn:

[               ]

Telephone:

[               ]

Facsimile:

[               ]

Email:

[               ]

 

8.                                      Representations and Warranties of
Company and Dealer.

 

(a)                                 Representations of Company.  Each of the
representations and warranties of Company set forth in Section 2 of the Purchase
Agreement (the “Purchase Agreement”), dated as of May 30, 2019, among the
Company, Credit Suisse Securities (USA) LLC and Barclays Capital Inc., as

 

12

--------------------------------------------------------------------------------



 

representatives of the initial purchasers party thereto (the “Initial
Purchasers”), are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein.  Company hereby further represents and warrants
to Dealer on the date hereof, on and as of the Premium Payment Date and, in the
case of the representations in Section 8(a)(iv), at all times until termination
of the Transaction, that:

 

(i)                                    Company has all necessary corporate power
and authority to execute, deliver and perform its obligations in respect of the
Transaction; such execution, delivery and performance have been duly authorized
by all necessary corporate action on Company’s part; and this Confirmation has
been duly and validly executed and delivered by Company and constitutes its
valid and binding obligation, enforceable against Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

(ii)                                 Neither the execution and delivery of this
Confirmation nor the incurrence or performance of obligations of Company
hereunder will conflict with or result in a breach of (A) the certificate of
incorporation or by-laws (or any equivalent documents) of Company, or (B) any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or (C) any agreement or instrument to
which Company or any of its subsidiaries is a party or by which Company or any
of its subsidiaries is bound or to which Company or any of its subsidiaries is
subject, or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument, except for any such conflicts,
breaches, defaults or lien creations in the cases of clause (C) above that would
not adversely affect the ability of Company to fulfill its obligations under
this Transaction.

 

(iii)                              No consent, approval, authorization, or order
of, or filing with, any governmental agency or body or any court is required in
connection with the execution, delivery or performance by Company of this
Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act or state securities laws.

 

(iv)                             A number of Shares equal to the Maximum Number
of Shares (the “Warrant Shares”) have been reserved for issuance by all required
corporate action of Company.  The Warrant Shares have been duly authorized and,
when delivered against payment therefor (which may include Net Share Settlement
in lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

 

(v)                                Company is not and, after consummation of the
transactions contemplated hereby, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(vi)                             Counterparty is in compliance, in all material
respects, with its periodic reporting obligations under the Exchange Act.

 

(vii)                          Company (A) is capable of evaluating investment
risks independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least $50 million.

 

13

--------------------------------------------------------------------------------



 

(b)                                 Eligible Contract Participants.  Each of
Dealer and Company agrees and represents that it is an “eligible contract
participant” (as such term is defined in Section 1a(18) of the Commodity
Exchange Act, as amended (the “CEA”), other than a person that is an eligible
contract participant under Section 1a(18)(C) of the CEA).

 

(c)                                  Private Placement Representations.  Each of
Dealer and Company acknowledges that the offer and sale of the Transaction to it
is intended to be exempt from registration under the Securities Act, by virtue
of Section 4(a)(2) thereof.  Accordingly, Dealer represents and warrants to
Company that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

 

9.                                      Other Provisions.

 

(a)                                 Opinions. Company shall deliver to Dealer an
opinion of counsel, dated as of the Trade Date, with respect to (i) the matters
set forth in Section 8(a)(ii)(B) and Section 8(a)(iii) of this Confirmation to
the knowledge of counsel, (ii) due incorporation, existence and good standing of
Company in Delaware, (iii) the due authorization, execution and delivery of this
Confirmation, and, (iv) in respect of the execution, delivery and performance of
this Confirmation, the absence of any conflict with or breach of any material
agreement required to be filed as an exhibit to Company’s Annual Report on
Form 10-K, Company’s certificate of incorporation or Company’s by-laws. 
Delivery of such opinion to Dealer shall be a condition precedent for the
purpose of Section 2(a)(iii) of the Agreement with respect to each obligation of
Dealer under Section 2(a)(i) of the Agreement.

 

(b)                                 Repurchase Notices.  Company shall, on any
day on which Company effects any repurchase of Shares, promptly give Dealer a
written notice of such repurchase (a “Repurchase Notice”) on such day if
following such repurchase, the number of outstanding Shares on such day, subject
to any adjustments provided herein, is (i) less than [  ]2 million (in the case
of the first such notice) or (ii) thereafter more than [  ]3 million less than
the number of Shares included in the immediately preceding Repurchase Notice. 
Company agrees to indemnify and hold harmless Dealer and its affiliates and
their respective officers, directors, employees, affiliates, advisors, agents
and controlling persons (each, an “Indemnified Person”) from and against any and
all losses (including losses relating to Dealer’s commercially reasonable
hedging activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person actually may become subject to, as a result
of Company’s failure to provide

 

--------------------------------------------------------------------------------

2  Insert the number of Shares outstanding that would cause Dealer’s current
position in the Warrants (including the number of Warrants if the greenshoe is
exercised in full, and any warrants under pre-existing warrant transactions with
Company) to increase by 0.5%, based upon dealer with highest applicable
percentage.

3  Insert the number of Shares that, if repurchased, would cause Dealer’s
current position in the Warrants (including the number of Warrants if the
greenshoe is exercised in full, and any warrants under pre-existing warrant
transactions with Company) to increase by a further 0.5% from the threshold for
the first Repurchase Notice, based upon dealer with highest applicable
percentage.

 

14

--------------------------------------------------------------------------------



 

Dealer with a Repurchase Notice on the day and in the manner specified in this
paragraph, and to reimburse, within 30 days, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person,
such Indemnified Person shall promptly notify Company in writing, and Company,
upon request of the Indemnified Person, shall retain counsel reasonably
satisfactory to the Indemnified Person to represent the Indemnified Person and
any others Company may designate in such proceeding and shall pay the reasonable
fees and expenses of such counsel related to such proceeding.  Company shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Company agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.  Company
shall not, without the prior written consent of the Indemnified Person, effect
any settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person.  If the indemnification provided for in this paragraph is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Company under such
paragraph, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities.  The remedies provided for in
this paragraph are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any Indemnified Person at law or in equity. 
The indemnity and contribution agreements contained in this paragraph shall
remain operative and in full force and effect regardless of the termination of
the Transaction.

 

(c)                                  Regulation M.  Company is not on the Trade
Date engaged in a distribution, as such term is used in Regulation M under the
Exchange Act, of any securities of Company, other than a distribution meeting
the requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M.  Company shall not, until the second Scheduled Trading Day
immediately following the Effective Date, engage in any such distribution.

 

(d)                                 No Manipulation.  Company is not entering
into the Transaction to create actual or apparent trading activity in the Shares
(or any security convertible into or exchangeable for the Shares) or to
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) in violation of the Exchange Act.

 

(e)                                  Transfer or Assignment.  Company may not
transfer any of its rights or obligations under the Transaction without the
prior written consent of Dealer.  Dealer may, without Company’s consent,
transfer or assign (such transfer or assignment, a “Transfer”) all or any part
of its rights or obligations under the Transaction to any third party; provided
that, (i) as a result of any such Transfer, Company will not be required to pay
the transferee or assignee of such rights or obligations on any payment date an
amount under Section 2(d)(i)(4) of the Agreement greater than the amount, if
any, that Company would have been required to pay Dealer in the absence of such
Transfer and (ii) upon written request, the transferee or assignee shall provide
Company with a complete and accurate U.S. Internal Revenue Service Form W-9 or
W-8 (as applicable) prior to becoming a party to the Transaction; provided
further that Dealer shall provide written notice to Company following any such
Transfer.  If at any time at which (A) the Section 16 Percentage exceeds 8.0%,
(B) the Warrant Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds
the Applicable Share Limit (if any applies) (any such condition described in
clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer, acting in good
faith, is unable after using its commercially reasonable efforts to effect a
transfer or assignment of Warrants to a third party on pricing terms reasonably
acceptable to Dealer and within a time period reasonably acceptable to Dealer
such that no Excess Ownership Position exists, then Dealer may designate any
Exchange Business Day as an Early Termination Date with respect to a portion of
the Transaction (the

 

15

--------------------------------------------------------------------------------



 

“Terminated Portion”), such that following such partial termination no Excess
Ownership Position exists.  In the event that Dealer so designates an Early
Termination Date with respect to a Terminated Portion, a payment shall be made
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Warrants equal to the number of Warrants underlying
the Terminated Portion, (2) Company were the sole Affected Party with respect to
such partial termination and (3) the Terminated Portion were the sole Affected
Transaction (and, for the avoidance of doubt, the provisions of
Section 9(j) shall apply to any amount that is payable by Company to Dealer
pursuant to this sentence as if Company was not the Affected Party).  The
“Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates or any other person subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day.  The “Warrant Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Warrants and the Warrant
Entitlement and (2) the aggregate number of Shares underlying any other warrants
purchased by Dealer from Company, and (B) the denominator of which is the number
of Shares outstanding.  The “Share Amount” as of any day is the number of Shares
that Dealer and any person whose ownership position would be aggregated with
that of Dealer (Dealer or any such person, a “Dealer Person”) under any law,
rule, regulation, regulatory order or organizational documents or contracts of
Company that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion.  The “Applicable Share Limit” means a number of Shares equal to
(A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.  Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing Dealer to purchase, sell, receive or deliver
any Shares or other securities, or make or receive any payment in cash, to or
from Company, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations.  Dealer shall be
discharged of its obligations to Company to the extent of any such performance.

 

(f)                                   Dividends.  If at any time during the
period from and including the Effective Date, to and including the last
Expiration Date, an ex-dividend date for a cash dividend or cash distribution
occurs with respect to the Shares (an “Ex-Dividend Date”), then the Calculation
Agent will adjust any of the Strike Price, the Number of Warrants, the Daily
Number of Warrants, the Warrant Entitlement and/or the Expiration Dates, in each
case, to preserve the fair value of the Warrants to Dealer after taking into
account such cash dividend or cash distribution.

 

(g)                                  Role of Agent.  [As a broker-dealer
registered with the U.S. Securities and Exchange Commission (“SEC”),  Credit
Suisse Securities (USA) LLC in its capacity as Agent will be responsible for (i)
effecting the Transactions, (ii) issuing all required confirmations and
statements to Dealer and Counterparty, (iii) maintaining books and records
relating to the Transactions as required by Rules 17a-3 and 17a-4 under the
Exchange Act and (iv) unless otherwise requested by Counterparty, receiving,
delivering, and safeguarding Counterparty’s funds and any securities in
connection with each Transaction, in compliance with Rule 15c3-3 under the
Exchange Act.

 

16

--------------------------------------------------------------------------------



 

Credit Suisse Securities (USA) LLC is acting in connection with the Transaction
solely in its capacity as Agent for Dealer and Counterparty pursuant to
instructions from Dealer and Counterparty. Credit Suisse Securities (USA) LLC
shall have no responsibility or personal liability to Dealer or Counterparty
arising from any failure by Dealer or Counterparty to pay or perform any
obligations hereunder, or to monitor or enforce compliance by Dealer or
Counterparty with any obligation hereunder, including without limitation, any
obligations to maintain collateral. Each of Dealer and Counterparty agrees to
proceed solely against the other to collect or recover any securities or monies
owing to it in connection with or as a result of the Transaction. Credit Suisse
Securities (USA) LLC shall otherwise have no liability in respect of the
Transaction, except for its gross negligence or willful misconduct in performing
its duties as Agent.

 

Dealer is not a member of the SIPC (Securities Investor Protection Corporation).

 

Dealer represents that it is an “OTC derivatives dealer” as such term is defined
in the Exchange Act and is an affiliate of a broker-dealer that is registered
with and fully-regulated by the SEC, Credit Suisse Securities (USA) LLC.

 

The date and time of the Transaction evidenced hereby will be furnished by the
Agent to Dealer and Counterparty upon written request.

 

The Agent will furnish to Counterparty upon written request a statement as to
the source and amount of any remuneration received or to be received by the
Agent in connection with the Transaction evidenced hereby.]

 

[Each of Dealer and Counterparty acknowledges to and agrees with the other party
hereto and to and with the Agent that (i) the Agent is acting as agent for
Dealer under the Transaction pursuant to instructions from such party, (ii) the
Agent is not a principal or party to the Transaction, and may transfer its
rights and obligations with respect to the Transaction, (iii) the Agent shall
have no responsibility, obligation or liability, by way of issuance, guaranty,
endorsement or otherwise in any manner with respect to the performance of either
party under the Transaction, (iv) Dealer and the Agent have not given, and
Counterparty is not relying (for purposes of making any investment decision or
otherwise) upon, any statements, opinions or representations (whether written or
oral) of Dealer or the Agent, other than the representations expressly set forth
in this Confirmation or the Agreement, and (v) each party agrees to proceed
solely against the other party, and not the Agent, to collect or recover any
money or securities owed to it in connection with the Transaction.  Each party
hereto acknowledges and agrees that the Agent is an intended third party
beneficiary hereunder.  Counterparty acknowledges that the Agent is an affiliate
of Dealer. Dealer will be acting for its own account in respect of this
Confirmation and the Transaction contemplated hereunder.]

 

(h)                                 Additional Provisions.

 

(i)                                     Amendments to the Equity Definitions:

 

(A)                               Section 11.2(a) of the Equity Definitions is
hereby amended by deleting the words “a diluting or concentrative” and replacing
them with the words “a material”; and adding the phrase “or Warrants” at the end
of the sentence.

 

(B)                               Section 11.2(c) of the Equity Definitions is
hereby amended by (w) replacing the words “a diluting or concentrative” with “a
material” in the fifth line thereof, (x) adding the phrase “or Warrants” after
the words “the relevant Shares” in the same sentence, (y) deleting the words
“diluting or concentrative” in the sixth to last line thereof and (z) deleting
the phrase “(provided that no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)” and replacing it with the phrase “(provided that,
solely in the case of Sections 11.2(e)(i), (ii)(A), (iv) and (v), no adjustments
will be made to account solely for changes in volatility,

 

17

--------------------------------------------------------------------------------



 

expected dividends, stock loan rate or liquidity relative to the relevant Shares
but, for the avoidance of doubt, solely in the case of Sections
11.2(e)(ii)(B) through (D), (iii), (vi) and (vii), adjustments may be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares).”

 

(C)                               Section 11.2(e)(vii) of the Equity Definitions
is hereby amended by deleting the words “a diluting or concentrative” and
replacing them with the word “a material”; and adding the phrase “or Warrants”
at the end of the sentence.

 

(D)                               Section 12.6(a)(ii) of the Equity Definitions
is hereby amended by (1) deleting from the fourth line thereof the word “or”
after the word “official” and inserting a comma therefor, and (2) deleting the
semi-colon at the end of subsection (B) thereof and inserting the following
words therefor “or (C) the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

(E)                                Section 12.9(b)(iv) of the Equity Definitions
is hereby amended by:

 

(x)                                 deleting (1) subsection (A) in its entirety,
(2) the phrase “or (B)” following subsection (A) and (3) the phrase “in each
case” in subsection (B); and

 

(y)                                 replacing the phrase “neither the
Non-Hedging Party nor the Lending Party lends Shares” with the phrase “such
Lending Party does not lend Shares” in the penultimate sentence.

 

(F)                                 Section 12.9(b)(v) of the Equity Definitions
is hereby amended by:

 

(x)                                 adding the word “or” immediately before
subsection “(B)” and deleting the comma at the end of subsection (A); and

 

(y)                                 (1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C), (3) deleting
the penultimate sentence in its entirety and replacing it with the sentence “The
Hedging Party will determine the Cancellation Amount payable by one party to the
other.” and (4) deleting clause (X) in the final sentence.

 

(ii)                                  Notwithstanding anything to the contrary
in this Confirmation, upon the occurrence of one of the following events, with
respect to the Transaction, (1) Dealer shall have the right to designate such
event an Additional Termination Event and designate an Early Termination Date
pursuant to Section 6(b) of the Agreement, (2) Company shall be deemed the sole
Affected Party with respect to such Additional Termination Event and (3) the
Transaction, or, at the election of Dealer in its sole discretion, any portion
of the Transaction, shall be deemed the sole Affected Transaction; provided that
if Dealer so designates an Early Termination Date with respect to a portion of
the Transaction, (a) a payment shall be made pursuant to Section 6 of the
Agreement as if an Early Termination Date had been designated in respect of a
Transaction having terms identical to the Transaction and a Number of Warrants
equal to the number of Warrants included in the terminated portion of the
Transaction, and (b) for the avoidance of doubt, the Transaction shall remain in
full force and effect except that the Number of Warrants shall be reduced by the
number of Warrants included in such terminated portion:

 

(A)                               A “person” or “group” within the meaning of
Section 13(d) of the Exchange Act, other than Company, its wholly owned
subsidiaries and its and their employee benefit plans, plans, files a Schedule
TO or any schedule, form or report under the Exchange Act disclosing that such
person or group has become the direct or indirect “beneficial owner,” as defined
in Rule 13d-3 under the

 

18

--------------------------------------------------------------------------------



 

Exchange Act, of the Shares representing more than 50% of the voting power of
the Shares.

 

(B)                               Consummation of (I) any recapitalization,
reclassification or change of the Shares (other than changes resulting from a
subdivision or combination) as a result of which the Shares would be converted
into, or exchanged for, stock, other securities, other property or assets,
(II) any share exchange, consolidation or merger of Company pursuant to which
the Shares will be converted into cash, securities or other property or assets
or (III) any sale, lease or other transfer in one transaction or a series of
transactions of all or substantially all of the consolidated assets of Company
and its subsidiaries, taken as a whole, to any person other than one of
Company’s wholly owned subsidiaries.

 

(C)                               Dealer, despite using commercially reasonable
efforts, is unable or reasonably determines, based on the advice of counsel,
that it is impractical or illegal, to hedge its exposure with respect to the
Transaction in the public market without registration under the Securities Act
or as a result of any legal, regulatory or self-regulatory requirements or
related policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer).

 

(D)                               On any day during the period from and
including the Trade Date, to and including the final Expiration Date, (I) the
Notional Unwind Shares (as defined below) as of such day exceeds a number of
Shares equal to 75% of the Maximum Number of Shares as of such day, or
(II) Company makes a public announcement of any transaction or event that, in
the reasonable opinion of Dealer would, upon consummation of such transaction or
upon the occurrence of such event, as applicable, and after giving effect to any
applicable adjustments hereunder, cause the Notional Unwind Shares immediately
following the consummation of such transaction or the occurrence of such event
to exceed a number of Shares equal to 75% of the Maximum Number of Shares for
such day.  The “Notional Unwind Shares” as of any day is a number of Shares
equal to (1) the amount that would be payable pursuant to Section 6 of the
Agreement (determined as of such day as if an Early Termination Date had been
designated in respect of the Transaction and as if Company were the sole
Affected Party and the Transaction were the sole Affected Transaction), divided
by (2) the Settlement Price (determined as if such day were a Valuation Date).

 

Notwithstanding the foregoing, a transaction or transactions or event or events
set forth in clause (A) or clause (B) of this Section 9(h)(ii) shall not
constitute an Additional Termination Event if (x) at least 90% of the
consideration received or to be received by holders of the Shares, excluding
cash payments for fractional Shares and cash payments made in respect of
dissenters’ appraisal rights, in connection with such transaction or
transactions or event or events consists of shares of common stock that are
listed or quoted on any of The New York Stock Exchange, The Nasdaq Global Select
Market or The Nasdaq Global Market (or any of their respective successors) or
will be so listed or quoted when issued or exchanged in connection with such
transaction or transactions or event or events, and (y) as a result of such
transaction or transactions or event or events, the Shares will consist of such
consideration, excluding cash payments for fractional Shares and cash payments
made in respect of dissenters’ appraisal rights.

 

(i)                                     No Collateral or Setoff. 
Notwithstanding any provision of the Agreement or any other agreement between
the parties to the contrary, the obligations of Company hereunder are not
secured by any collateral.  Obligations under the Transaction shall not be set
off by Company against any other obligations of the parties, whether arising
under the Agreement, this Confirmation, under any other agreement between the
parties hereto, by operation of law or otherwise.  Any provision in

 

19

--------------------------------------------------------------------------------



 

the Agreement with respect to the satisfaction of Company’s payment obligations
to the extent of Dealer’s payment obligations to Company in the same currency
and in the same Transaction (including, without limitation Section 2(c) thereof)
shall not apply to Company and, for the avoidance of doubt, Company shall fully
satisfy such payment obligations notwithstanding any payment obligation to
Company by Dealer in the same currency and in the same Transaction. In
calculating any amounts under Section 6(e) of the Agreement, notwithstanding
anything to the contrary in the Agreement, (1) separate amounts shall be
calculated as set forth in such Section 6(e) with respect to (a) the Transaction
and (b) all other Transactions, and (2) such separate amounts shall be payable
pursuant to Section 6(d)(ii) of the Agreement.  For the avoidance of doubt and
notwithstanding anything to the contrary provided in this Section 9(i), in the
event of bankruptcy or liquidation of either Company or Dealer, neither party
shall have the right to set off any obligation that it may have to the other
party under the Transaction against any obligation such other party may have to
it, whether arising under the Agreement, this Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise.

 

(j)                                    Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events.

 

If (a) an Early Termination Date (whether as a result of an Event of Default or
a Termination Event) occurs or is designated with respect to the Transaction or
(b) the Transaction is cancelled or terminated upon the occurrence of an
Extraordinary Event (except as a result of (i) a Nationalization, Insolvency or
Merger Event in which the consideration to be paid to all holders of Shares
consists solely of cash, (ii) a Merger Event or Tender Offer that is within
Company’s control, or (iii) an Event of Default in which Company is the
Defaulting Party or a Termination Event in which Company is the Affected Party
other than an Event of Default of the type described in Section 5(a)(iii), (v),
(vi), (vii) or (viii) of the Agreement or a Termination Event of the type
described in Section 5(b) of the Agreement, in each case that resulted from an
event or events outside Company’s control), and if Company would owe any amount
to Dealer pursuant to Section 6(d)(ii) of the Agreement or any Cancellation
Amount pursuant to Article 12 of the Equity Definitions (any such amount, a
“Payment Obligation”), then Company shall satisfy the Payment Obligation by the
Share Termination Alternative (as defined below), unless (a) Company gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Company remakes the representation set forth in
Section 8(a)(vi) as of the date of such election and (c) Dealer agrees, in its
sole discretion, to such election, in which case the provisions of Section 12.7
or Section 12.9 of the Equity Definitions, or the provisions of
Section 6(d)(ii) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:

If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(k)(i) below, in satisfaction, subject to
Section 9(k)(ii) below, of the relevant Payment Obligation, in the manner
reasonably requested by Dealer free of payment.

 

 

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery

 

20

--------------------------------------------------------------------------------



 

 

Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price (without giving effect
to any discount pursuant to Section 9(k)(i)).

 

 

Share Termination Unit Price:

The value to Dealer of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. In the case of a Private Placement
of Share Termination Delivery Units that are Restricted Shares (as defined
below), as set forth in Section 9(k)(i) below, the Share Termination Unit Price
shall be determined by the discounted price applicable to such Share Termination
Delivery Units, determined in a commercially reasonable manner taking into
consideration the liquidity of such Share Termination Delivery Units. In the
case of a Registration Settlement of Share Termination Delivery Units that are
Restricted Shares (as defined below) as set forth in Section 9(k)(ii) below,
notwithstanding the foregoing, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable. The Calculation Agent shall notify
Company of the Share Termination Unit Price at the time of notification of such
Payment Obligation to Company or, if applicable, at the time the discounted
price applicable to the relevant Share Termination Units is determined pursuant
to Section 9(k)(i).

 

 

Share Termination Delivery Unit:

One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of Exchange
Property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency or Merger Event. If such
Nationalization, Insolvency or Merger Event involves a choice of Exchange
Property to be received by holders, such holder shall be deemed to have elected
to receive the maximum possible amount of cash.

 

 

Failure to Deliver:

Inapplicable

 

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 (as

 

21

--------------------------------------------------------------------------------



 

 

modified above) of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units”. “Share Termination
Settled” in relation to the Transaction means that the Share Termination
Alternative is applicable to the Transaction.

 

(k)                                 Registration/Private Placement Procedures. 
If, in the reasonable opinion of Dealer, based on the advice of counsel,
following any delivery of Shares or Share Termination Delivery Property to
Dealer hereunder, such Shares or Share Termination Delivery Property would be in
the hands of Dealer subject to any applicable restrictions with respect to any
registration or qualification requirement or prospectus delivery requirement for
such Shares or Share Termination Delivery Property pursuant to any applicable
federal or state securities law (including, without limitation, any such
requirement arising under Section 5 of the Securities Act as a result of such
Shares or Share Termination Delivery Property being “restricted securities”, as
such term is defined in Rule 144 under the Securities Act, or as a result of the
sale of such Shares or Share Termination Delivery Property being subject to
paragraph (c) of Rule 145 under the Securities Act) (such Shares or Share
Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below. 
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the first applicable Expiration Date, a Private
Placement Settlement or Registration Settlement for all deliveries of Restricted
Shares for all such Expiration Dates which election shall be applicable to all
remaining Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) below shall apply for all such delivered Restricted Shares on an
aggregate basis commencing after the final Settlement Date for such Warrants. 
The Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

 

(i)                                     If Company elects to settle the
Transaction pursuant to this clause (i) (a “Private Placement Settlement”), then
delivery of Restricted Shares by Company shall be effected in customary private
placement procedures with respect to such Restricted Shares reasonably
acceptable to Dealer; provided that Company may not elect a Private Placement
Settlement if, on the date of its election, it has taken, or caused to be taken,
any action that would make unavailable either the exemption pursuant to
Section 4(a)(2) of the Securities Act for the sale by Company to Dealer (or any
affiliate designated by Dealer) of the Restricted Shares or the exemption
pursuant to Section 4(a)(1) or Section 4(a)(3) of the Securities Act for resales
of the Restricted Shares by Dealer (or any such affiliate of Dealer).  The
Private Placement Settlement of such Restricted Shares shall include customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Restricted Shares by Dealer that is not a major
competitor of Company previously identified by Company to Dealer in writing, in
each case, that agrees to enter into a confidentiality agreement with Company in
customary form for due diligence investigations similar in scope), opinions and
certificates, and such other documentation as is customary for private placement
agreements for private placements of equity securities of comparable size of
companies of comparable size, maturity and line of business, all reasonably
acceptable to Dealer.  In the case of a Private Placement Settlement, Dealer
shall determine a commercially reasonable discount to the Share Termination Unit
Price (in the case of settlement of Share Termination Delivery Units pursuant to
Section 9(j) above) or any Settlement Price (in the case of settlement of Shares
pursuant to Section 2 above) applicable to such Restricted Shares in a

 

22

--------------------------------------------------------------------------------



 

commercially reasonable manner and appropriately adjust the number of such
Restricted Shares to be delivered to Dealer hereunder, which discount shall only
take into account the illiquidity resulting from the fact that the Restricted
Shares will not be registered for resale and any commercially reasonable fees
and expenses of Dealer (and any affiliate thereof) in connection with such
resale.  Notwithstanding anything to the contrary in the Agreement or this
Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Dealer to Company, of such applicable
discount and the number of Restricted Shares to be delivered pursuant to this
clause (i).  For the avoidance of doubt, delivery of Restricted Shares shall be
due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 

(ii)                                  If Company elects to settle the
Transaction pursuant to this clause (ii) (a “Registration Settlement”), then
Company shall promptly (but in any event no later than the beginning of the
Resale Period) file and use its reasonable best efforts to make effective under
the Securities Act a registration statement or supplement or amend an
outstanding registration statement in form and substance reasonably satisfactory
to Dealer, to cover the resale of such Restricted Shares in accordance with
customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities, due diligence rights, opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements for registered secondary offerings of equity securities of comparable
size of companies of comparable size, maturity and line of business, all
reasonably acceptable to Dealer.  If Dealer, in its sole reasonable discretion,
is not satisfied with such procedures and documentation Private Placement
Settlement shall apply.  If Dealer is satisfied with such procedures and
documentation, it shall sell the Restricted Shares pursuant to such registration
statement during a period (the “Resale Period”) commencing on the Exchange
Business Day following delivery of such Restricted Shares (which, for the
avoidance of doubt, shall be (x) the Share Termination Payment Date in case of
settlement in Share Termination Delivery Units pursuant to Section 9(j) above or
(y) the Settlement Date in respect of the final Expiration Date for all Daily
Number of Warrants) and ending on the earliest of (i) the Exchange Business Day
on which Dealer completes the sale of all Restricted Shares in a commercially
reasonable manner or, in the case of settlement of Share Termination Delivery
Units, a sufficient number of Restricted Shares so that the realized net
proceeds of such sales equals or exceeds the Payment Obligation (as defined
above), (ii) the date upon which all Restricted Shares have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) or
Rule 145(d)(2) (or any similar provision then in force) under the Securities Act
and (iii) the date upon which all Restricted Shares may be sold or transferred
by a non-affiliate pursuant to Rule 144 (or any similar provision then in force)
or Rule 145(d)(2) (or any similar provision then in force) under the Securities
Act.  If the Payment Obligation exceeds the realized net proceeds from such
resale, Company shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Business Day immediately following such
resale the amount of such excess (the “Additional Amount”) in cash or in a
number of Shares (“Make-whole Shares”) in an amount that, based on the
Settlement Price on such day (as if such day was the “Valuation Date” for
purposes of computing such Settlement Price), has a dollar value equal to the
Additional Amount.  The Resale Period shall continue to enable the sale of the
Make-whole Shares.  If Company elects to pay the Additional Amount in Shares,
the requirements and provisions for Registration Settlement shall apply.  This
provision shall be applied successively until the Additional Amount is equal to
zero.  In no event shall Company deliver a number of Restricted Shares greater
than the Maximum Number of Shares.

 

(iii)        Without limiting the generality of the foregoing, Company agrees
that (A) any Restricted Shares delivered to Dealer may be transferred by and
among Dealer and its affiliates and

 

23

--------------------------------------------------------------------------------



 

Company shall effect such transfer without any further action by Dealer and
(B) after the period of 6 months from the Trade Date (or 1 year from the Trade
Date if, at such time, informational requirements of Rule 144(c) under the
Securities Act are not satisfied with respect to Company) has elapsed in respect
of any Restricted Shares delivered to Dealer, unless Dealer is an affiliate of
Company at such time, or has been an affiliate of Company in the immediately
preceding 90 days, Company shall promptly remove, or cause the transfer agent
for such Restricted Shares to remove, any legends referring to any such
restrictions or requirements from such Restricted Shares upon request by Dealer
(or such affiliate of Dealer) to Company or such transfer agent, without any
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Dealer (or such affiliate of Dealer).
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of Company herein shall be
deemed modified to the extent necessary, in the opinion of outside counsel of
Company, to comply with Rule 144 of the Securities Act, as in effect at the time
of delivery of the relevant Shares or Share Termination Delivery Property.

 

(iv)                              If the Private Placement Settlement or the
Registration Settlement shall not be effected as set forth in clauses (i) or
(ii), as applicable, then failure to effect such Private Placement Settlement or
such Registration Settlement shall constitute an Event of Default with respect
to which Company shall be the Defaulting Party.

 

(l)                                     Limit on Beneficial Ownership. 
Notwithstanding any other provisions hereof, Dealer may not exercise any Warrant
hereunder or be entitled to take delivery of any Shares deliverable hereunder,
and Automatic Exercise shall not apply with respect to any Warrant hereunder, to
the extent (but only to the extent) that, after such receipt of any Shares upon
the exercise of such Warrant or otherwise hereunder [and after taking into
account any Shares deliverable to Dealer under the letter agreement dated
[         ], 2019 between Dealer and Company regarding Base Warrants (the “Base
Warrant Confirmation”)]4, (i) the Section 16 Percentage would exceed 8.0%, or
(ii) the Share Amount would exceed the Applicable Share Limit.  Any purported
delivery hereunder shall be void and have no effect to the extent (but only to
the extent) that, after such delivery [and after taking into account any Shares
deliverable to Dealer under the Base Warrant Confirmation]5, (i) the Section 16
Percentage would exceed 8.0%, or (ii) the Share Amount would exceed the
Applicable Share Limit. If any delivery owed to Dealer hereunder is not made, in
whole or in part, as a result of this provision, Company’s obligation to make
such delivery shall not be extinguished and Company shall make such delivery as
promptly as practicable after, but in no event later than one Business Day
after, Dealer gives notice to Company that, after such delivery, (i) the
Section 16 Percentage would not exceed 8.0%, and (ii) the Share Amount would not
exceed the Applicable Share Limit.

 

(m)                             Share Deliveries. Notwithstanding anything to
the contrary herein, Company agrees that any delivery of Shares or Share
Termination Delivery Property shall be effected by book-entry transfer through
the facilities of DTC, or any successor depositary, if at the time of delivery,
such class of Shares or class of Share Termination Delivery Property is in
book-entry form at DTC or such successor depositary.

 

(n)                                 Waiver of Jury Trial.   Each party waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in respect of any suit, action or proceeding relating to the
Transaction.  Each party (i) certifies that no representative, agent or attorney
of the other party has represented, expressly or otherwise, that such other
party would not, in the event of such a suit, action or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the other party
have been induced to enter into the Transaction, as applicable, by, among other
things,

 

--------------------------------------------------------------------------------

4  Include in Additional Warrant Confirmation.

5  Include in Additional Warrant Confirmation.

 

24

--------------------------------------------------------------------------------



 

the mutual waivers and certifications provided herein.

 

(o)                                 Tax Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Company and each of its
employees, representatives, or other agents may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Company relating to such tax treatment and tax
structure.

 

(p)                                 Maximum Share Delivery.

 

(i)                                     Notwithstanding any other provision of
this Confirmation, the Agreement or the Equity Definitions, in no event will
Company at any time be required to deliver a number of Shares greater than
[Insert Number Equal to Two times the Number of Shares on the Trade Date] (the
“Maximum Number of Shares”) to Dealer in connection with the Transaction.

 

(ii)                                  In the event Company shall not have
delivered to Dealer the full number of Shares or Restricted Shares otherwise
deliverable by Company to Dealer pursuant to the terms of the Transaction
because Company has insufficient authorized but unissued Shares that are not
reserved for other transactions (such deficit, the “Deficit Shares”), Company
shall be continually obligated to deliver, from time to time, Shares or
Restricted Shares, as the case may be, to Dealer until the full number of
Deficit Shares have been delivered pursuant to this Section 9(p)(ii), when, and
to the extent that, (A) Shares are repurchased, acquired or otherwise received
by Company or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), (B) authorized and
unissued Shares previously reserved for issuance in respect of other
transactions become no longer so reserved or (C) Company additionally authorizes
any unissued Shares that are not reserved for other transactions; provided that
in no event shall Company deliver any Shares or Restricted Shares to Dealer
pursuant to this Section 9(p)(ii) to the extent that such delivery would cause
the aggregate number of Shares and Restricted Shares delivered to Dealer on any
day to exceed the Maximum Number of Shares for such day.  Company shall
immediately notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (A), (B) or (C) and the
corresponding number of Shares or Restricted Shares, as the case may be, to be
delivered) and promptly deliver such Shares or Restricted Shares, as the case
may be, thereafter.

 

(q)                                 Right to Extend.  Dealer may postpone or
add, in a commercially reasonable manner, in whole or in part, any Expiration
Date or any other date of valuation or delivery with respect to some or all of
the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
Dealer’s commercially reasonable hedging or hedge unwind activity hereunder in
light of existing liquidity conditions or to enable Dealer to effect purchases
of Shares in connection with its commercially reasonable hedging, hedge unwind
or settlement activity hereunder in a manner that would, if Dealer were Issuer
or an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements (“Requirements”), or with related
policies and procedures applicable to Dealer adopted in good faith by Dealer in
relation to such Requirements; provided that in no event shall any Expiration
Date for the Transaction be postponed to a date later than the Final Expiration
Date.

 

(r)                                    Status of Claims in Bankruptcy.  Dealer
acknowledges and agrees that this Confirmation is not intended to convey to
Dealer rights against Company with respect to the Transaction that are senior to
the claims of common stockholders of Company in any United States bankruptcy
proceedings of Company; provided that nothing herein shall limit or shall be
deemed to limit Dealer’s right to pursue remedies in the event of a breach by
Company of its obligations and agreements with respect to the Transaction;
provided, further, that nothing herein shall limit or

 

25

--------------------------------------------------------------------------------



 

shall be deemed to limit Dealer’s rights in respect of any transactions other
than the Transaction.

 

(s)                                   Securities Contract; Swap Agreement.  The
parties hereto intend for (i) the Transaction to be a “securities contract” and
a “swap agreement” as defined in the Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”), and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s
right to liquidate the Transaction and to exercise any other remedies upon the
occurrence of any Event of Default under the Agreement with respect to the other
party to constitute a “contractual right” as described in the Bankruptcy Code,
and (iii) each payment and delivery of cash, securities or other property
hereunder to constitute a “margin payment” or “settlement payment” and a
“transfer” as defined in the Bankruptcy Code.

 

(t)                                    Wall Street Transparency and
Accountability Act.  In connection with Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), the parties hereby agree
that neither the enactment of WSTAA or any regulation under the WSTAA, nor any
requirement under WSTAA or an amendment made by WSTAA, shall limit or otherwise
impair either party’s otherwise applicable rights to terminate, renegotiate,
modify, amend or supplement this Confirmation or the Agreement, as applicable,
arising from a termination event, force majeure, illegality, increased costs,
regulatory change or similar event under this Confirmation, the Equity
Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law, Hedging Disruption, Increased Cost of
Hedging, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).

 

(u)                                 Agreements and Acknowledgements Regarding
Hedging. Company understands, acknowledges and agrees that: (A) at any time on
and prior to the last Expiration Date, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction;  (B) Dealer and its affiliates also may be
active in the market for Shares other than in connection with hedging activities
in relation to the Transaction; (C) Dealer shall make its own determination as
to whether, when or in what manner any hedging or market activities in
securities of Issuer shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the
Settlement Prices; and (D) any market activities of Dealer and its affiliates
with respect to Shares may affect the market price and volatility of Shares, as
well as the Settlement Prices, each in a manner that may be adverse to Company.

 

(v)                                 Early Unwind. In the event the sale of the
[“Underwritten Securities”]6[“Option Securities”]7 (as defined in the Purchase
Agreement) is not consummated with the Initial Purchasers for any reason, or
Company fails to deliver to Dealer opinions of counsel as required pursuant to
Section 9(a), in each case by 5:00 p.m. (New York City time) on the Premium
Payment Date, or such later date as agreed upon by the parties (the Premium
Payment Date or such later date the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”), on the Early Unwind Date and
(i) the Transaction and all of the respective rights and obligations of Dealer
and Company under the Transaction shall be cancelled and terminated and
(ii) each party shall be released and discharged by the other party from and
agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the Early Unwind
Date.  Each of Dealer and Company represents and acknowledges to the other that
upon an Early Unwind, all obligations with respect to the Transaction shall be
deemed fully and finally discharged.

 

(w)                               Payment by Dealer. In the event that (i) an
Early Termination Date occurs or is designated with respect to the Transaction
as a result of a Termination Event or an Event of Default (other than an Event
of Default arising under Section 5(a)(ii) of the Agreement) and, as a result,
Dealer owes to Company an amount calculated under Section 6(e) of the Agreement,
or (ii) Dealer owes to

 

--------------------------------------------------------------------------------

6  Insert for Base Warrant Confirmation.

7  Insert for Additional Warrant Confirmation.

 

26

--------------------------------------------------------------------------------



 

Company, pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an
amount calculated under Section 12.8 of the Equity Definitions, such amount
shall be deemed to be zero.

 

(x)                                 Adjustments.  For the avoidance of doubt,
whenever the Calculation Agent or Determining Party is called upon to make an
adjustment pursuant to the terms of this Confirmation or the Equity Definitions
to take into account the effect of an event, the Calculation Agent or
Determining Party shall make such adjustment by reference to the effect of such
event on the Hedging Party, assuming that the Hedging Party maintains a
commercially reasonable hedge position.

 

(y)                                 Delivery or Receipt of Cash.  For the
avoidance of doubt, other than receipt of the Premium by Company, nothing in
this Confirmation shall be interpreted as requiring Company to cash settle the
Transaction, except in circumstances where cash settlement is within Company’s
control (including, without limitation, where Company elects to deliver or
receive cash, or where Company has made Private Placement Settlement unavailable
due to the occurrence of events within its control) or in those circumstances in
which holders of Shares would also receive cash.

 

(z)                                  Listing of Warrant Shares.  Company shall
have submitted an application for the listing of the Warrant Shares on the
Exchange, and such application and listing shall have been approved by the
Exchange, subject only to official notice of issuance, in each case, on or prior
to the Premium Payment Date.  Company agrees and acknowledges that such
submission and approval shall be a condition precedent for the purpose of
Section 2(a)(iii) of the Agreement with respect to each obligation of Dealer
under Section 2(a)(i) of the Agreement.

 

(aa)                          Submission to Jurisdiction. THE PARTIES HERETO
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN
CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE
LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE
COURTS.

 

(bb)                          [Tax Matters.

 

(i)                                     Payee Representations:

 

For the purpose of Section 3(f) of the Agreement, Company makes the following
representation to Dealer:

 

Company is a corporation and a U.S. person (as that term is defined in
Section 7701(a)(30) of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”) and used in Section 1.1441-4(a)(3)(ii) of the United States Treasury
Regulations) for U.S. federal income tax purposes.

 

For the purpose of Section 3(f) of the Agreement, Dealer makes the following
representation to Company:

 

[(A) It is a “foreign person” (as that term is used in Section 1.6041-4(a)(4) of
the United States Treasury Regulations) for U.S. federal income tax purposes;
and

 

(B) Each payment received or to be received by it in connection with this
Agreement will be effectively connected with its conduct of a trade or business
in the United States.]

 

[(A) Dealer is entering into the Transaction in the ordinary course of its trade
or business as, and is, a “dealer in securities” (as defined in Section 475(c
)(1) (or any applicable successor provision) of the Code) within the meaning of
Section 1.1001-4(b)(1) of the United States Treasury Regulations;

 

(B) Dealer is a limited liability company created or organized in the United
States;

 

27

--------------------------------------------------------------------------------



 

(C) Dealer is taxable as a corporation for U.S. federal income tax purposes and
is therefore a “United States person” for U.S. federal income tax purposes as
that term is defined in Section 7701(a)(30) (or any applicable successor
provision) of the Code; and

 

(D) Dealer’s United States taxpayer identification number is 13-4097003.]

 

(ii)                                Tax Documentation. For the purposes of
Section 4(a)(i) of the Agreement, (1) Counterparty shall provide to Dealer a
valid United States Internal Revenue Service Form W-9 (or successor thereto),
and (2) Dealer shall provide to Counterparty a valid United States Internal
Revenue Service Form [W-8ECI] (or successor thereto), in each case,  (A) on or
before the date of execution of this Confirmation and (B) promptly upon learning
that any such tax form previously provided by it has become obsolete or
incorrect.

 

(iii)                               [Withholding Tax Imposed on Payments to
non-U.S. Counterparties under the Provisions Known as the Foreign Account Tax
Compliance Act. “Indemnifiable Tax” as defined in Section 14 of the Agreement
shall not include any U.S. federal withholding tax imposed or collected pursuant
to Sections 1471 through 1474 of the Code, any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (a “FATCA
Withholding Tax”). For the avoidance of doubt, a FATCA Withholding Tax is a Tax
the deduction or withholding of which is required by applicable law for the
purposes of Section 2(d) of the Agreement.

 

(iv)                              HIRE Act. “Indemnifiable Tax”, as defined in
Section 14 of the Agreement, shall not include any tax imposed on payments
treated as dividends from sources within the United States under
Section 871(m) of the Code or any regulations issued thereunder.]

 

(cc)                            [Incorporation of ISDA 2015
Section 871(m) Protocol. The parties to this Confirmation agree that the
amendments set out in the Attachment to the ISDA 2015 Section 871(m) Protocol
published by ISDA on November 2, 2015 and available on the ISDA website
(www.isda.org) shall apply to this Confirmation.  The parties further agree that
this Confirmation will be deemed to be a Covered Master Agreement and that the
Implementation Date shall be the effective date of this Confirmation as amended
by the parties for the purposes of such Protocol amendments regardless of the
definitions of such terms in the Protocol.

 

(dd)                          Incorporation of ISDA 2012 FATCA Protocol.  The
parties to this Confirmation agree that the amendments set out in the Attachment
to the ISDA 2012 FATCA Protocol published by ISDA on August 15, 2012 and
available on the ISDA website (www.isda.org) shall apply to this Confirmation. 
The parties further agree that this Confirmation will be deemed to be a Covered
Master Agreement and that the Implementation Date shall be the effective date of
this Confirmation as amended by the parties for the purposes of such Protocol
amendments regardless of the definitions of such terms in the Protocol

 

(ee)                            U.S. Resolution Stay Protocol.  To the extent
that the QFC Stay Rules are applicable hereto, then the parties agree that
(i) to the extent that prior to the date hereof both parties have adhered to the
2018 ISDA U.S. Resolution Stay Protocol (the “Protocol”), the terms of the
Protocol are incorporated into and form a part of this Confirmation, and for
such purposes this Confirmation shall be deemed a Protocol Covered Agreement and
each party shall be deemed to have the same status as “Regulated Entity” and/or
“Adhering Party” as applicable to it under the Protocol; (ii) to the extent that
prior to the date hereof the parties have executed a separate agreement the
effect of which is to amend the qualified financial contracts between them to
conform with the requirements of the QFC Stay Rules (the “Bilateral Agreement”),
the terms of the Bilateral Agreement are incorporated into and form a part of
this Confirmation and each party shall be deemed to have the status of “Covered
Entity” or “Counterparty Entity” (or other similar term) as applicable to it
under the Bilateral Agreement; or (iii) if clause (i) and clause (ii) do not
apply, the

 

28

--------------------------------------------------------------------------------



 

terms of Section 1 and Section 2 and the related defined terms (together, the
“Bilateral Terms”) of the form of bilateral template entitled “Full-Length
Omnibus (for use between U.S. G-SIBs and Corporate Groups)” published by ISDA on
November 2, 2018 (currently available on the 2018 ISDA U.S. Resolution Stay
Protocol page at www.isda.org and, a copy of which is available upon request),
the effect of which is to amend the qualified financial contracts between the
parties thereto to conform with the requirements of the QFC Stay Rules, are
hereby incorporated into and form a part of this Confirmation, and for such
purposes this Confirmation shall be deemed a “Covered Agreement,” Dealer shall
be deemed a “Covered Entity” and Counterparty shall be deemed a “Counterparty
Entity.” In the event that, after the date of this Confirmation, both parties
hereto become adhering parties to the Protocol, the terms of the Protocol will
replace the terms of this paragraph. In the event of any inconsistencies between
this Confirmation and the terms of the Protocol, the Bilateral Agreement or the
Bilateral Terms (each, the “QFC Stay Terms”), as applicable, the QFC Stay Terms
will govern. Terms used in this paragraph without definition shall have the
meanings assigned to them under the QFC Stay Rules. For purposes of this
paragraph, references to “this Confirmation” include any related credit
enhancements entered into between the parties or provided by one to the other.
In addition, the parties agree that the terms of this paragraph shall be
incorporated into any related covered affiliate credit enhancements, with all
references to Dealer replaced by references to the covered affiliate support
provider.

 

QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81—8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.]

 

(ff)                              [Regulatory Provisions. The time of dealing
for the Transaction will be confirmed by Dealer upon written request by
Counterparty. The Agent will furnish to Counterparty upon written request a
statement as to the source and amount of any remuneration received or to be
received by the Agent in connection with a Transaction.

 

(gg)                            Method of Delivery.  Whenever delivery of funds
or other assets is required hereunder by or to Counterparty, such delivery shall
be effected through the Agent.  In addition, all notices, demands and
communications of any kind relating to the Transaction between Dealer and
Counterparty shall be transmitted exclusively through the Agent.

 

(hh)                          2013 EMIR Portfolio Reconciliation, Dispute
Resolution and Disclosure Protocol. The parties agree that the terms of the 2013
EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure Protocol
published by ISDA on July 19, 2013 (“Protocol”) apply to the Agreement as if the
parties had adhered to the Protocol without amendment.  In respect of the
Attachment to the Protocol, (i) the definition of “Adherence Letter” shall be
deemed to be deleted and references to “Adherence Letter” shall be deemed to be
to this section (and references to “such party’s Adherence Letter” and “its
Adherence Letter” shall be read accordingly), (ii) references to “adheres to the
Protocol” shall be deemed to be “enters into the Agreement”, (iii) references to
“Protocol Covered Agreement” shall be deemed to be references to the Agreement
(and each “Protocol Covered Agreement” shall be read accordingly), and
(iv) references to “Implementation Date” shall be deemed to be references to the
date of this Confirmation.  For the purposes of this section:

 

1.                                      Dealer is a Portfolio Data Sending
Entity and Counterparty is a Portfolio Data Receiving Entity;

 

2.                                      Dealer and Counterparty may use a Third
Party Service Provider, and each of Dealer and Counterparty consents to such use
including the communication of the relevant data in relation to Dealer and
Counterparty to such Third Party Service Provider for the purposes of the
reconciliation services provided by such entity.

 

29

--------------------------------------------------------------------------------



 

3.                                      The Local Business Days for such
purposes in relation to Dealer and Counterparty is New York, New York, USA.

 

4.                                      The following are the applicable email
addresses.

 

Portfolio Data:

[                     ]

 

 

 

Counterparty: [e-mail address]

 

 

Notice of discrepancy:

[                     ]

 

 

 

Counterparty: [e-mail address]

 

 

Dispute Notice:

[                     ]

 

 

 

Counterparty: [e-mail address]

 

(ii)                                  NFC Representation Protocol.    The
parties agree that the provisions set out in the Attachment to the ISDA 2013
EMIR NFC Representation Protocol published by ISDA on March 8, 2013 (the “NFC
Representation Protocol”) shall apply to the Agreement as if each party were an
Adhering Party under the terms of the NFC Representation Protocol.  In respect
of the Attachment to the NFC Representation Protocol, (i) the definition of
“Adherence Letter” shall be deemed to be deleted and references to “Adherence
Letter” shall be deemed to be to this section (and references to “the relevant
Adherence Letter” and “its Adherence Letter” shall be read accordingly),
(ii) references to “adheres to the Protocol” shall be deemed to be “enters into
the Agreement”, (iii) references to “Covered Master Agreement” shall be deemed
to be references to the Agreement (and each “Covered Master Agreement” shall be
read accordingly), and (iv) references to “Implementation Date” shall be deemed
to be references to the date of this Confirmation.  Counterparty confirms that
it enters into this Confirmation as a party making the NFC Representation (as
such term is defined in the NFC Representation Protocol).  Counterparty shall
promptly notify Dealer of any change to its status as a party making the NFC
Representation.

 

(jj)                                Acknowledgment regarding certain UK
Resolution Authority Powers.

 

(i)                                     Dealer is authorized by the Prudential
Regulation Authority (“PRA”) and regulated by the Financial Conduct Authority
and the PRA, and is subject to the Bank of England’s resolution authority
powers, as contained in the EU Bank Recovery and Resolution Directive, and
transposed in the UK by the Banking Act 2009. The powers include the ability to
(a) suspend temporarily the termination and security enforcement rights of
parties to a qualifying contract, and/or (b) bail-in certain liabilities owed by
Dealer including the writing-down of the value of certain liabilities and/or the
conversion of such liabilities into equity holdings (as described in further
detail below). Pursuant to PRA requirements, Dealer is required to ensure that
counterparties to certain agreements it enters into which are governed by
non-EEA law contractually recognize the validity and applicability of the
above-mentioned resolution powers, in order to ensure their effectiveness in
cross border scenarios.

 

(ii)          The terms of this section apply only to the Transaction and
constitute our entire agreement in relation to the matters contained in this
section, and do not extend or amend the resolution authority powers of the Bank
of England or any replacement authority. The terms of this section may not be
amended by any other agreements, arrangements or understandings between Dealer
and Counterparty. By signing the Transaction, Counterparty acknowledges and
agrees that, notwithstanding the governing law of the Transaction, the
Transaction is subject to, and Counterparty will be bound by the effect of an
application of, the Bank of England’s (or replacement resolution authority’s)
powers to (a) stay termination and/or security enforcement rights, and
(b) bail-in liabilities.]

 

30

--------------------------------------------------------------------------------



 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

 

Very truly yours,

 

 

[CREDIT SUISSE CAPITAL LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC, AS AGENT FOR CREDIT SUISSE CAPITAL LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:]

 

 

 

 

 

 

 

 

[BARCLAYS BANK PLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title: Authorised Signatory]

 

 

Accepted and confirmed as of the Trade Date:

 

 

 

 

 

Enphase Energy, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

Name:

 

 

 

--------------------------------------------------------------------------------